DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Meinerding on June 17, 2022, and Thomas Martin on July 13, 2022.
The application has been amended as follows: 
Claim 1, lines 24-26: --“the first side portion and the second side portion of the collar portion being spaced apart from one another, the first side portion of the collar portion including a first post portion and a eighth aperture, the second side portion of the collar portion including a second post portion and a ninth aperture,”--    
Claim 4, line 2: --“ the first contact surface of the first flange and the second contact surface of the second flange are”--     
Claim 8, lines 5-12: --“ the first lobular portion of the first side portion of the spring portion including the fourth aperture formed therein, the second lobular portion of the first side portion of the spring portion including the fifth aperture formed therein, the first lobular portion of the second side portion of the spring portion including the sixth aperture formed therein, and the second lobular portion of the second side portion of the spring portion including the seventh aperture formed therein; and”--   
Claim 9, lines 1-2: --“ wherein flexion of the leaf portions of the first side portion and the second side portion of the spring portion initially resists movement”--   
Claim 10, lines 24-26: --“ the first side portion and the second side portion of the collar portion being spaced apart from one another, the first side portion of the collar portion including a first post portion and a eighth aperture, the second side portion of the collar portion including a second post portion and a ninth aperture,”--  
Claim 11, line 1: --“The locking mechanism of claim 10 used as part of”--  
Claim 11 which begins: “The shoulder hold-down of claim 10, wherein expansion of the first shaft portion and the second shaft portion” is renumbered to be claim 12.
Previously numbered Claim 12 is renumbered to be claim 13.
Previously numbered Claim 13 is renumbered to be claim 14.
Previously numbered Claim 14 is renumbered to be claim 15.
Renumbered claim 15 (previously claim 14), lines 5-12: --“ the first lobular portion of the first side portion of the spring portion including the fourth aperture formed therein, the second lobular portion of the first side portion of the spring portion including the fifth aperture formed therein, the first lobular portion of the second side portion of the spring portion including the sixth aperture formed therein, and the second lobular portion of the second side portion of the spring portion including the seventh aperture formed therein; and”--   
Previously numbered Claim 15 is renumbered to be claim 16.
Renumbered claim 16 (previously claim 15), lines 1-2: --“ wherein the flexion of the leaf portions of the first side portion and the second side portion of the spring portion initially resists movement of the”--   
Previously numbered Claim 16 is renumbered to be claim 17.
Renumbered claim 17 (previously claim 16), lines 24-26: --“the first side portion and the second side portion of the collar portion being spaced apart from one another, the first side portion of the collar portion including a first post portion and a eighth aperture, the second side portion of the collar portion including a second post portion and a ninth aperture,”--    
Previously numbered Claim 17 is renumbered to be claim 18.
Previously numbered Claim 18 is renumbered to be claim 19.
Previously numbered Claim 19 is renumbered to be claim 20.
Previously numbered Claim 20 is renumbered to be claim 21.
Renumbered claim 21 (previously claim 20), lines 5-13: --“ the first lobular portion of the first side portion of the spring portion including the fourth aperture formed therein, the second lobular portion of the first side portion of the spring portion including the fifth aperture formed therein, the first lobular portion of the second side portion of the spring portion including the sixth aperture formed therein, and the second lobular portion of the second side portion of the spring portion including the seventh aperture formed therein, and wherein flexion of the leaf portions of the first side portion and the second side portion of the spring portion initially resists movement of the handle”--   
Allowable Subject Matter
Renumbered claims 1-21 as presented in the claims filed July 16, 2022, in light of the amendments above, are allowed over the prior art of record. 
Renumbered claims 1-21 are allowed for the same reasons previously indicated in the Notice of Allowance mailed June 30, 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786